
	
		I
		111th CONGRESS
		2d Session
		H. R. 5163
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Altmire (for
			 himself, Mr. Barton of Texas,
			 Mr. Foster,
			 Mr. Hall of Texas,
			 Mr. Ross, Mr. Upton, Mr.
			 Melancon, Mrs. Myrick,
			 Mr. McMahon,
			 Mr. Rogers of Michigan,
			 Mr. Murphy of New York,
			 Mr. Bartlett,
			 Mr. Perriello,
			 Mrs. Biggert,
			 Mr. Murphy of Connecticut,
			 Mr. Shimkus,
			 Mr. Salazar,
			 Mrs. Bono Mack,
			 Mrs. Halvorson, and
			 Mr. Griffith) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the
		  Secretary of Energy to carry out a research program to reduce manufacturing and
		  construction costs relating to nuclear reactors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Energy Research Initiative
			 Improvement Act of 2010.
		2.Nuclear energy research
			 initiativeSection 952(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16272(a)) is amended—
			(1)by striking The Secretary
			 and inserting the following:
				
					(1)In generalThe
				Secretary
					;
				and
			(2)by adding at the end the following:
				
					(2)Authorized research
				initiativesIn carrying out
				the program under this subsection, the Secretary shall conduct research to
				lower the cost of nuclear reactor systems, including research regarding—
						(A)modular and small-scale reactors;
						(B)balance-of-plant issues;
						(C)cost-efficient manufacturing and
				construction;
						(D)licensing issues; and
						(E)enhanced proliferation controls.
						(3)Consultation requirementIn carrying out initiatives under paragraph
				(2), the Secretary shall consult with—
						(A)the Secretary of Commerce;
						(B)the Secretary of the Treasury;
						(C)the Nuclear Regulatory Commission;
				and
						(D)any other individual who the Secretary
				determines to be necessary.
						(4)Schedule
						(A)In generalNot later than 180 days after the date of
				enactment of this paragraph, the Secretary shall develop and publish on the
				website of the Department of Energy a schedule that contains an outline of a
				5-year strategy to lower effectively the costs of nuclear reactors.
						(B)Public workshopsIn developing the schedule under
				subparagraph (A), the Secretary shall conduct public workshops to provide an
				opportunity for public comment.
						(C)ReviewBefore the date on which the Secretary
				publishes the schedule under subparagraph (A), the Nuclear Energy Advisory
				Committee shall conduct a review of the schedule.
						(D)Annual updates
							(i)In generalNot later than 180 days after the date on
				which the Secretary publishes the schedule under subparagraph (A) and annually
				thereafter, the Secretary shall update the schedule.
							(ii)Public workshopsIn updating the schedule under clause (i),
				the Secretary shall conduct public workshops in accordance with subparagraph
				(B).
							(5)Cost sharingSection 988 shall apply to initiatives
				carried out under this section.
					(6)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $50,000,000 for each of
				fiscal years 2011 through
				2015.
					.
			
